Citation Nr: 1132517	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-07 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975 and from June 1980 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an adverse rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is currently with the RO in St. Petersburg, Florida.

In February 2010, the Board remanded this issue to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.

The Board observes that, in May 2011, the Board received additional VA clinical records for the Veteran which had been reportedly misfiled.  A close review of the record demonstrates that such records are duplicates of VA clinical records associated with the claims folder in February and April 2007.  Thus, there is no requirement for RO consideration of this evidence in the first instance.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities: major depressive disorder, rated as 30 percent disabling from January 1, 2006 to June 22, 2009 and as 50 percent disabling since June 23, 2009; Peyronie's disease, rated as 20 percent disabling; osteoarthritis of the left ankle, status post navicular tuberosity fracture, rated as 10 percent disabling; degenerative changes of the left hip, rated as 10 percent disabling; capsulitis of the left knee, rated as 10 percent disabling; degenerative disc disease of the cervical spine, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; bilateral tinnitus, rated as 10 percent disabling; gastritis with sliding hiatal hernia, rated as 10 percent disabling; and osteoarthritis of the left foot with history of fracture, plantar fasciitis and bilateral hallux valgus deformity, rated as noncompensable.

2.  The credible lay and medical evidence does not show that the Veteran's service-connected disabilities have prevented him from securing and obtaining substantially gainful employment for any time during the appeal period.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Factors to be considered will include the veteran's employment history, educational attainment and vocational experience, but marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

An assessment for extra-schedular referral requires consideration of the veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The issue at hand involves a determination as to whether there are circumstances in this case, apart from the non-service-connected conditions and advancing age, that would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The fact that the veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Id.  Rather, the veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

Importantly, TDIU is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.

In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the United States Court of Appeals for Veterans Claims (Court) held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

The Veteran is currently service-connected for the following disabilities: major depressive disorder, rated as 30 percent disabling from January 1, 2006 to June 22, 2009 and as 50 percent disabling since June 23, 2009; Peyronie's disease, rated as 20 percent disabling; osteoarthritis of the left ankle, status post navicular tuberosity fracture, rated as 10 percent disabling; degenerative changes of the left hip, rated as 10 percent disabling; capsulitis of the left knee, rated as 10 percent disabling; degenerative disc disease of the cervical spine, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; bilateral tinnitus, rated as 10 percent disabling; gastritis with sliding hiatal hernia, rated as 10 percent disabling; and osteoarthritis of the left foot with history of fracture, plantar fasciitis and bilateral hallux valgus deformity, rated as noncompensable.

Notably, the TDIU claim on appeal stems from the Veteran's claim for a higher initial rating for service-connected major depressive disorder, which was finally denied in a February 2010 Board decision.  See generally Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

For the time period from January 1, 2006 to June 22, 2009, the Veteran is not eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) as he did not possess at least one disability ratable at 40 percent or more.  Thus, the Board may only consider whether the criteria have been met to refer the claim to the C&P Director, pursuant to 38 C.F.R. § 4.16(b), for extraschedular consideration for this period of time.  

For the time period since June 23, 2009, the Veteran has met the eligibility criteria for a TDIU rating under 38 C.F.R. § 4.16(a) based upon the award of a 50 percent rating for service-connected major depressive disorder effective that date.

Historically, the Veteran served on active duty from July 1973 to July 1975 and from June 1980 to December 2005.  He achieved the rank of Colonel having served as an Intelligence Officer.  His awards include The Legion of Merit and The Joint Meritorious Unit Award.  He reports earning a Masters Degree in Psychology.  See VA clinical record dated June 20, 2006.

The Veteran has reported retiring from active military service, in part, due to psychiatric impairment involving disrupted sleep, anxiety, impaired judgment and inability to concentrate.  See generally Veteran statements dated April 2006 and December 2006.

In January 2007, the Veteran alleged unemployability due to service-connected disability as a result of anxiety, nightmares, total lack of concentration, suicidal ideations, worthlessness, tiredness, and unsafe decision-making.  Additionally, he reported great pain involving his back, left leg, left hip and left ankle that required pain-killing medication.  He further described left leg instability, and had been told of the possible future need for a hip replacement.

In a March 2007 statement, the Veteran reported fear that his family could be harmed due to a threat voiced by a Nicaraguan military officer during active service.  He claimed unemployable due to this fear of potential family harm.  He also reported an inability to function in the "public arena."

On VA Compensation and Pension (C&P) examination in June 2009, the Veteran reported unemployability for the last 2 to 5 years.  He described constant depression and anxiety symptoms rated as 9/10 in severity.  He further described depression, poor sleep with nightmares, poor temper control, poor concentration, suicidal ideations, anhedonia, hopelessness, worthlessness, and crying spells.  He had panic attacks which occurred 2 to 3 times per week and lasted up to an hour in duration and loss of libido.  The Veteran reported his typical day as mostly staying at home watching television and walking his dog.  He had no friends but did speak to his brother.  The Veteran further reported constant low back pain, and foot pain when walking or standing for even short periods.  His gastroesophageal reflux symptoms were stable.

However, the record also reflects statements from the Veteran himself conflicting with his stated reasons for not working.  On his pre-discharge December 2006 VA psychiatry examination, the Veteran reported an intention to enjoy some retired time with no specific plans for re-employment.  Thus, the Veteran did not claim an inability to work at that time.

In May 2008, the Veteran reported part-time volunteer activities at the library.  Clearly, this type of activity would not constitute substantially gainful employment but it does reflect a less than total occupational impairment.

Importantly for this claim, the Veteran's VA clinical records reflect that, beginning in October 2008, the Veteran had been working in "computer science."  In December 2008, the Veteran had to reschedule his psychiatric appointments due to an inability to take time off from work.  A March 2009 VA clinical record noted that the Veteran was experiencing scheduling conflicts due to work and travel.  At that time, the Veteran described himself as being "very busy at work" which had been helpful in managing his psychiatric symptoms.  In January 2011, the Veteran reported a decrease in his workplace stressors.  In April 2011, the Veteran reported some concern that personnel cuts were about to be made in the federal building where he worked.

Thus, the Veteran's own statements contained in his VA clinical records reflect that he has been continuously working since October 2008 which directly contradicts his report to the VA examiner in June 2009, undermining his credibility with the Board.  In February 2010, VA provided the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to clarify his employment status and earnings.  Unfortunately, the Veteran has not returned the VA Form 21-8940 to VA or otherwise provided clarifying information as to his employability status.

At this point, the Board observes that the Veteran is the only reasonable custodian of information as to his employment status and earned wages, and has a duty to submit this type of evidence when necessary to substantiate his claim.  See Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence).

On this incomplete record, the Board cannot ignore the Veteran's own statements contained in his VA clinical records which report him working a computer science-based full-time job located in a federal building.  This likely represents a paying job given the Veteran's impressive educational and vocational background.  These statements, contained in 4 separate and contemporaneously recorded VA clinical records, greatly outweigh his conflicting statement to the VA examiner in June 2009.  Absent further cooperation by the Veteran, the Board must find that the Veteran has not met his minimal burden of proof establishing his inability to obtain and maintain substantially gainful employment on a monetary basis - an annual earned income not exceeding the poverty rate.

The Board has reviewed the record in great detail.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not a credible historian regarding his TDIU claim.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).  

The Board further finds that there is no medical evidence of record establishing a service-connected medical reason which prevents the Veteran from obtaining and maintaining substantially gainful employment.

For example, the Veteran's initial pre-discharge VA C&P psychiatry examination in December 2005 diagnosed major depressive disorder resulting in moderate difficulty socially and some mild difficulty occupationally.  This overall psychological, social, and occupational functioning was represented by a Global Assessment of Functioning (GAF) score of 58.  Clearly, this finding is not consistent with a finding of total occupational and social impairment due to service-connected psychiatric disability.

Notably, the nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a GAF scale with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

The Veteran's other pre-discharge December 2005 VA C&P examinations found mild to moderately severe bilateral sensorineural hearing loss, tinnitus, Peyronie's disease resulting in severe pain with attempted sexual relations, and painful motion and limitation of motion of the left ankle, left knee, left hip and cervical spine.  The Veteran also had gastritis, hiatal sliding hernia, and bilateral foot pain which prevented him from standing greater than 30 minutes.

Overall, the other December 2005 VA C&P examination reports also do not support a claim of entitlement to TDIU, as they fail to reflect a combination of impairments of sufficient severity to result in an inability to obtain and maintain substantially gainful employment.  Notably, the Veteran was still on active duty at that time and was not being medically discharged from service.

The Veteran's subsequent VA clinical records reflect multiple psychiatric consultations due symptoms such as depression, irritability, social verbal altercations with spouse, sleep difficulty, social isolation, anhedonia, decreased energy, decreased concentration, passive thoughts of self-harm, feelings of hopelessness, helplessness, anger outbursts towards store clerks, hypervigilance, tearfulness, dissociative episodes, intrusive thoughts, nightmares, startle response, and sense of insecurity.  The Veteran was noted to be experiencing a difficult adjustment to civilian life, and described as having severe major depressive disorder without psychotic features.

Chronologically, the VA clinical records measured the Veteran's overall psychological, social, and occupational functioning in terms of GAF scores as follows: 75 (January 2006), 55 (June 2006, October 2006, and January 2007), 58 (February 2007), 55 (March 2007), 58 (April 2007), 60 (June 2007), 55 (July 2007), 57 (August and September 2007), 60 (October 2007), 68-70 (October 2007 and January 2008), 70 (May 2008), 70 (October 2008), 60 (March 2009), and 70 (January and February 2010).  The Board further observes that, during the appeal period, the Veteran took trips to Puerto Rico, Panama, Miami and Chicago.  In May 2010, the Veteran reported being "functional" at work despite his symptoms.

Overall, the Veteran's VA clinical records of treatment for his psychiatric disorder provide strong evidence against this claim, as it reflects consistent assessments in the VA clinical setting that the Veteran's overall psychological, social, and occupational functioning has ranged from mild to moderately disabling in degree and, thus, far from preventing him from obtaining or maintaining substantially gainful employment.

To the contrary, the record reflects at least a stable if not improved overall psychological, social, and occupational functioning once the Veteran returned to the workplace, thus showing the Veteran's capacity to handle workplace duties.

The Board also observes that the Veteran's VA clinical records note observations that the Veteran had a delay in getting up from a sitting position secondary to left leg problems.  He was described as having an unsteady gait due to status post left ankle fracture.  The Veteran alternately reported heartburn being improved by medications to not being completely controlled by medications.  In July 2007, the Veteran received treatment for low back pain after falling from a ladder.  Notably, the Veteran is not service-connected for low back disability.  He had two instances of priapism requiring emergency room treatment.

Overall, the Veteran's VA clinical records of treatment do not reflect any assessments that his Peyronie's disease, left ankle disability, left hip disability, left knee disability, cervical spine disability, bilateral hearing loss disability, tinnitus, gastritis with sliding hiatal hernia, and left foot disability with history of fracture, plantar fasciitis and bilateral hallux valgus deformity prevented him from obtaining and maintaining substantially gainful employment.

The record does include an August 2006 statement from a private examiner who described the Veteran as manifesting a chronic and severe anxiety disorder that was difficult to control.  Associated symptoms included chronic insomnia, inability to concentrate, racing thoughts, irritability and severe situational problems.

An August 2007 statement from a VA physician diagnosed the Veteran with posttraumatic stress disorder (PTSD) and major depressive disorder manifested by hypervigilance, increased startle response, intrusive thoughts, nightmares, sleep difficulty, decreased appetite, social isolation, guilt, and limited frustration tolerance which was causing "significant distress in his life."

Additionally, a VA examiner in June 2009 diagnosed the Veteran with major depressive disorder with a GAF score of 45, and anxiety disorder with a GAF score of 51.  The VA examiner commented that the Veteran's severity of depression and anxiety with associated poor concentration, irritability, isolation and withdrawal would make work extremely difficult.  The VA examiner further stated that the Veteran's combination of depressive symptoms of withdrawal and isolation, marked depressed mood, poor concentration, feeling very hopeless and worthless, frequent suicidal thoughts and plan with no intent, irritability around others with frequent loss of temper, anxiety and panic attacks made his ability to function at work effectively impossible. 

While the August 2006 private medical statement and the August 2007 VA clinician statement describe the Veteran has manifesting a psychiatric disorder which is either "severe" in degree or results in "significant distress," neither of these examiners describe total impairment or impairment of such severity as to result in an inability to obtain and maintain substantially gainful employment.  

The Board also reviews these statements in the context of the entire evidentiary record, which includes VA clinician assessments of an overall psychological, social, and occupational functioning that has primarily ranged from mild to moderately disabling in degree.  The evidentiary weight of these statements as it pertains to the TDIU benefit is of limited probative. 

With respect to the June 2009 VA examination, the Board observes that the VA examiner incorrectly evaluated the Veteran on the basis that he had been unemployed since service.  The statements of the Veteran himself demonstrate employment since at least October 2008.  This examiner relied upon an assertion that the Veteran spent most of his time from home with social isolation while VA clinical records reflect that the Veteran has been working since October 2008.  The Veteran has self-described himself as being "very busy" at work with clinical records reflecting his canceling or rescheduling of appointments due to workplace commitments and traveling.

Overall, the June 2009 VA C&P examination report is of limited probative value as it is clearly based on an inaccurate factual basis as reported by the Veteran himself in the VA clinical records.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In sum, the Board finds that the Veteran has not met his burden of proof in establishing his inability to obtain and maintain substantially gainful employment in financial terms, as the record reflects his report of working but his failure to report his overall earnings.  Additionally, the Board further finds that, on a medical basis, the Veteran is not shown to be unable to obtain and maintain substantially gainful employment due to service-connected disabilities.

Of note, the Veteran's VA clinicians have provided GAF scores ranging from 60 to 70 since October 2008 when the Veteran returned to the workplace environment, which reflects psychological, social, and occupational functioning which is mildly impaired, or consistent with some difficulty in social, occupational, or school functioning but otherwise functioning pretty well with some meaningful interpersonal relationships.  This level of impairment, even when viewed in the context of all impairments due to service-connected disabilities, falls well short of the criteria for establishing TDIU eligibility.  The claim, therefore, must be denied.  There is no doubt of material fact to be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b).  See also Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply when preponderance of evidence is against claim).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The TDIU claim was raised in the context of the Veteran pursuing a higher initial rating for service-connected major depressive disorder.  Essentially, the TDIU issue is part and parcel of the initial rating claim.  See Rice, 22 Vet. App. 447 (2009).  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Nonetheless, the Board recognizes that the Rice decision came after the initial rating decision.  Additionally, the criteria for entitlement to TDIU are very specific and require detailed financial information which may be elicited with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

To ensure complete development of the claim, the RO sent the Veteran a fully compliant notice letter in February 2010 which advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his TDIU claim and the relative duties on the part of the Veteran and VA in developing this aspect of the claim.  Importantly, the RO provided the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) for him to complete and return.

To the extent that a timing deficiency exists, the Board finds that the timing deficiency was cured with readjudication of the issue in the April 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

On review of the record, the Board finds that no prejudicial error has occurred pertaining to the post-adjudicatory RO notice sent to the Veteran in February 2010 as the actions taken by VA after providing the notice have cured any timing error.  Additionally, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim and given ample time to respond.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO has obtained the Veteran's STRs and clinical records from private and VA providers of treatment.  There no outstanding requests to obtain any VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  There is also no showing that any records exist with the Social Security Administration which would be relevant to the issue on appeal.

The RO has not obtained a specific VA C&P examination to address the question of unemployability.  As noted above, the Veteran has reported working since October 2008.  This includes his own self-report of functioning well in the work environment with VA clinicians offering opinions that his overall psychological, social, and occupational functioning has ranged from mild to moderately disabling in degree.

A dispositive issue on appeal concerns whether or not the Veteran is currently earning sufficient income to be considered substantially gainful employment.  In Faust, the Court indicated that non-medical evidence of actual earned wages could constitute a basis for not only denying a TDIU rating, but reducing a previously established TDIU rating which requires a higher burden of proof.  See generally 38 C.F.R. § 3.343.  As noted in Faust, it would be an absurd result to pay TDIU compensation to a veteran who is engaged in substantially gainful employment.  

In this case, the Veteran has reported working since October 2008 but has failed in his duty to provide VA with the amount of hours worked and the amount of income earned.  As a result of this lack of information and his failure to assist in the development of this issue, the Board finds that he has not met his burden of triggering VA's duty to assist him by further Board remand to obtain medical opinion as to the Veteran's employability.

The fact that the Veteran did not find a satisfactory employment arrangement until October 2008 does not establish entitlement to temporary TDIU, particularly given that no marked change in his physical and/or psychological status is demonstrated since his discharge from service.  Notably, there is no competent medical opinion indicating that, during any period of time, the Veteran was precluded from performing substantially gainful employment as a result of his service-connected disabilities.

The Board acknowledges the June 2009 VA medical opinion in this case indicating that the overall current severity of the Veteran's psychiatric disorders makes it effectively impossible to work.  However, this medical opinion is clearly faulty as it relied on two factual assumptions, namely the Veteran was not actually working and remained socially isolated at home, which are not deemed true by the Board.  The factual determinations of the Board undermine what the lay statements the Veteran has told the examiner, lessening the probative value of the medical opinion.    

The Board has a legal obligation to return an insufficient examination ordered by the Board for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, compliance with Board remand orders is not an absolute.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999).  The information added to the record since the Board's January 2009 remand renders the need for further medical opinion in this case as superfluous as the Veteran has conceded working but has failed to identify the extent of his employment.

At this time, the Board observes that the most credible representations made by the Veteran indicates that has been performing substantially gainful employment, as defined in 38 C.F.R. § 4.16(a), since at least October 2008.  Notwithstanding the fact that the Veteran has not provided pertinent information requested by the VA, the Board makes the factual determination, based on a detailed review of the evidence of record, that the Veteran has been in substantial gainful and probative employment since at least October 2008.  Therefore, a medical opinion on the issue of whether the Veteran can, or cannot, work is rendered moot. 

In sum, the credible lay and medical evidence does not show that the Veteran has been unable to obtain and maintain substantially gainful employment for any time during the appeal period.  The Veteran's assertions of unemployability at the June 2009 VA examination and throughout the record is not credible based upon review of the entire evidentiary record, including the Veteran's own statements to the contrary documented in 4 separate VA clinical records.

Overall, the Board finds that any further development of the claim is not warranted based upon the Veteran's failure to report his employment status and earned income for the appeal period.  Absent the Veteran's cooperation, VA is not obligated to provide further notice or assistance to fulfill the duty to assist him in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

The claim of entitlement to TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


